729 N.W.2d 868 (2007)
John B. LIZZA, Personal Representative of the Estate of Narei Fina Ngwenya, Deceased, Plaintiff-Appellant,
v.
FORD MOTOR COMPANY, Defendant-Appellee, and
Donnell D. Sears, Defendant.
Docket No. 133092. COA No. 273979.
Supreme Court of Michigan.
April 24, 2007.
On order of the Court, the application for leave to appeal the December 20, 2006 *869 order of the Court of Appeals is considered, and it is DENIED, because we are not persuaded that the questions presented should be reviewed by this Court.